        Case 1:20-cv-00708-CCC Document 35 Filed 07/10/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR
               THE MIDDLE DISTRICT OF PENNSYLVANIA
                       HARRISBURG DIVISION

                                          :
JUDICIAL WATCH, INC.,                     :   NO. 1:120-cv-00708
                                          :   (Judge Christopher C. Conner)
                          Plaintiff,      :
                                          :
             v.                           :
                                          :
COMMONWEALTH of                           :
PENNSYLVANIA, et al.,                     :
                                          :
                          Defendants.     :


         MOTION TO DISMISS OF THE COUNTY DEFENDANTS
      Defendants Bucks County Commission, Bucks County Board of Elections,

Bucks County Registration Commission, Thomas Freitag, in his official capacity

as Elections Director for Bucks County, Chester County Commission, Chester

County Board of Elections, Chester County Registration Commission, Sandra

Burke, in her official capacity as Director of Elections in Chester County,

Delaware County Council, Delaware County Board of Elections, Delaware County

Registration Commission, and Laureen Hagan, in her official capacity as Chief

Clerk, Elections Bureau for Delaware County (the “County Defendants”), hereby

move this Court for an order dismissing the claims asserted against them in the
        Case 1:20-cv-00708-CCC Document 35 Filed 07/10/20 Page 2 of 2




Complaint. The grounds for this Motion are set forth in the accompanying

Memorandum of Law, which is incorporated by reference.

      WHEREFORE, the County Defendants respectfully request that the Court

grant this Motion and dismiss the claims asserted against them in the Complaint.



                                   Respectfully,

                                   HANGLEY ARONCHICK SEGAL
Date: July 10, 2020                PUDLIN & SCHILLER

                                   By:      /s/ Mark A. Aronchick
                                           Mark A. Aronchick
                                           Michele D. Hangley
                                           Christina C. Matthias
                                           One Logan Square, 27th Floor
                                           Philadelphia, PA 19103
                                           Telephone: (215) 496-7050
                                           Email: maronchick@hangley.com

                                   Counsel for County Defendants




                                         -2-
